Exhibit 10.1(a)

August 25, 2006

PEDIATRIC SERVICES OF AMERICA, INC.

d/b/a PSA HEALTHCARE

PEDIATRIC SERVICES OF AMERICA, INC.

PSA CAPITAL CORPORATION

310 Technology Parkway

Norcross, Georgia 30092-2929

To Whom It May Concern:

This letter sets forth certain agreements related to that certain Asset Purchase
Agreement (hereinafter referred to as the “Agreement”), dated on even date
herewith, among Lincare Inc., a Delaware corporation (“Lincare”); Pediatric
Services of America, Inc. d/b/a PSA Healthcare, a Delaware corporation;
Pediatric Services of America, Inc., a Georgia corporation; and PSA Capital
Corporation, a Delaware corporation (collectively, the “Company”). If a term is
defined in the Agreement, it shall have the same meaning herein.

1. Notwithstanding anything in the Agreement to the contrary, from the Closing
until the expiration of one (1) year after the conclusion of the Collection
Period (the “Usage Period”), Company shall grant Lincare access to the following
computer programs for the purpose of collecting or otherwise managing amounts
equal to the Receivables: CPR+ and Encore. Company agrees that, during the Usage
Period or until such time as Lincare advises Company Lincare no longer requires
access to the CPR+ program (or any certain features of said license), whichever
occurs first, Company shall maintain its existing license for the use of CPR+
through the payment of all applicable licensing fees; provided, however, Lincare
agrees that it will promptly reimburse Company for any such CPR+ licensing fees
paid by Company during the Usage Period or until such time as Lincare advises
Company Lincare no longer requires access to the CPR+ program (or any certain
features of said license), whichever occurs first.

2. Without limiting the scope of Company’s representations and warranties in the
Agreement, Company represents and warrants that, no later than its next
regularly scheduled payroll cycle after the Closing Date, Company shall pay to
the terminated employees of the Business who are hired by Lincare any wages,
benefits, bonuses or any other amount arising from employment with the Company.

3. For the entire calendar month in which the Closing Date occurs, Company
agrees to maintain health coverage on those employees terminated by Company and
hired by Lincare in and around the time of the Closing Date. Lincare agrees to
reimburse Company for any fees associated with such coverage during such
calendar month from and after the Closing Date.



--------------------------------------------------------------------------------

Pediatric Services of America

Page -2-

4. Company and Lincare agree that, with respect to any Shared Location that is
occupied by both Company and Lincare after the Closing Date, the parties shall
ensure that any sublease between Company and Lincare with respect to such Shared
Location requires the parties to be responsible for their pro-rata share of any
common costs and expenses related to such property, including, without
limitation, water, telephone, electricity, and other utilities.

5. Without otherwise limiting Lincare’s rights as specified in the Agreement,
Company and Lincare agree to cooperate in the payment of any facility-related
expenses on a pro-rata basis that arise after the Closing related to the
transition of the Business such as water, telephone, electricity, and other
utilities. To the extent that one party (“Payor”) incurs or otherwise pays any
expense of the other party (the “Beneficiary”), the Payor shall provide the
Beneficiary with adequate documentation of such expense, whereupon the
Beneficiary shall reimburse Payor accordingly. As applicable, the parties agree
that they shall seek reimbursement for such expenses on a monthly basis.

6. Upon the completion of Lincare’s due diligence, Lincare shall determine
whether any of the following Shared Locations are to be identified on Schedule
4.5(a) as Excluded Assets: Loveland, Colorado; Macon, Georgia; St. Rose,
Louisiana; Morrisville, North Carolina; Winston-Salem, North Carolina; and,
Pittsburgh, Pennsylvania (collectively, the “Six Shared Locations”). Lincare
agrees that it shall not have the right to identify any Shared Location as an
Excluded Asset unless such Shared Location is one of the Six Shared Locations or
unless such space at any Shared Location is not used by Company’s RTES business.
Upon Lincare’s determination of which, if any, of the Six Shared Locations is to
be identified on Schedule 4.5(a) as an Excluded Asset, the parties agree to
calculate the pro-rated base rent that will be due for the remainder of the
lease term(s) for the RTES space at any such location(s) identified as an
Excluded Asset (the “Remaining Rent”). Upon determining the aggregate Remaining
Rent, the parties agree that Lincare shall increase the Purchase Price by an
amount that equals half of the aggregate Remaining Rent; provided, however, the
parties agree that, in no event, shall Lincare be required to increase the
Purchase Price by more than Forty Eight Thousand and no/100 Dollars ($48,000) in
this regard.

The terms of the Agreement shall be deemed amended as necessary to give effect
to the provisions of this letter agreement, and except as expressly set forth
herein, all other terms and provisions of the Agreement shall remain unchanged
and in full force and effect. This side letter may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other parties. Facsimile signatures
shall be deemed original signatures for the purpose of closing.



--------------------------------------------------------------------------------

Pediatric Services of America

Page -3-

 

Very truly yours, LINCARE INC. By:  

/s/ Paul Tripp

  Paul Tripp Title:   Acquisitions Attorney

 

AGREED TO AND ACCEPTED

AS OF THE DATE FIRST

WRITTEN ABOVE:

PEDIATRIC SERVICES OF AMERICA, INC.

d/b/a PSA HEALTHCARE

By:  

/s/ Daniel J. Kohl

  Daniel J. Kohl Its:   President and CEO PEDIATRIC SERVICES OF AMERICA, INC.
By:  

/s/ Daniel J. Kohl

  Daniel J. Kohl Its:   President and CEO PSA CAPITAL CORPORATION By:  

/s/ Daniel J. Kohl

  Daniel J. Kohl Its:   President